Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 30 October 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 30 October 1778
      
      On Tuesday, the 27th, I had the honor to send you a very interesting letter. Already the address, a copy of which was enclosed, has had several important results. I. The Assembly of Holland, which people here thought would be finished today, will resume its sessions next Wednesday. In the meantime, the gentlemen from Amsterdam will go home in order to return Tuesday with some new instructions. 2. The Corps of Nobility of the province, which had already printed up a counter-address, to oppose that of Amsterdam in the Assembly, has prudently withdrawn it. 3. An important personage with good reason to be jealous of the people’s affection and seeing that this petition does not come from a mere party in the Regency of Amsterdam, as people around him have sought to persuade him, but rather expresses a discontent that is increasing and becoming general, seems to be alarmed. The English party is also concerned: on Sunday, Sir Joseph Yorke sent an express to England in a fisherman’s pink from Scheveling, apparently to inform them of events and advise them to moderate and soften their tone.
      Yesterday, as he read Suffolk’s reply to the Assembly, the Grand Pensionary showed by his tone and gestures how much it displeased him. I informed some merchants from Amsterdam of this with a full commentary for their guidance.
      In my letter of the 23d, I spoke to Mr. Franklin in general terms of the demarche that I had undertaken. Today, I have the great pleasure to inform you of its good results. You are aware from my previous letters, gentlemen, that the Grand Pensionary’s sole excuse for remaining inactive was that he could not communicate the treaty without your consent. To deprive him of this pretext I asked the Grand Facteur for his only printed copy, which he was kind enough to give me. With that in hand, on the 22d I went to request an audience with the Grand Pen­sionary. I gave him the printed treaty on your behalf, adding that out of deference to the Court of France you had awaited its first printing by the French Court, but that now, thinking that the obligations as presented in your letter had been fulfilled in every respect, you felt he could proceed in the manner that he judged would be most agreeable to this Republic. Seeing him taken aback and at a loss for words, I pursued the point by making him understand that, at the very least, he owed you the courtesy of a reply; that you were expecting one; and to prove it I gave him the following extract, signed by me, from Mr. Franklin’s letter of 22 September.
      “We have made Overtures to the Grand Pensionary. We took that to be a regular and Kind mode of proceeding. We expect an answer. If he gives us none, we shall naturally conclude, that there is no disposition in their High Mightinesses to have any connection with the United States of America; and I believe we shall give them no farther trouble. At least that would be my opinion. I know your nation, having been frequently there, and much esteeming the people, and wishing for a firm union between the two republics. On the other Side, our Virgin State is a jolly one, and, though at present not very rich, will in time be a great fortune to any suitor; and where she has a favourable predisposition, it seems to be well worth cultivating.”
      The underlined portions are the little additions that I made to tie together the excerpted passages and make them coherent.
      He read it carefully and by a smile indicated that the ending pleased him. As I arose, I told him that I was prepared to convey to you anything he might like and beseeched him to consider me as zealous for the welfare and prosperity of this Republic, in which I have enjoyed living for so long, as I am a friend of the Americans. He answered, / do not doubt it. I then went to render an account of this interview to our friend and to give him a copy of the aforementioned excerpt, with an attestation of its conformity to the one delivered the same day to the Grand Pensionary. I gave him to understand that I was thereby giving his city something that might one day be used to raise some serious charges if this overture was repressed. He agreed and thanked me profusely.
      There things stood until the morning of the 28th, when an important person in whom we can have full confidence, but who requested anonymity, told me the following: “You are requested to please tell Mr. Franklin that he should not find it strange or incongruous on the part of the Grand Pensionary if he does not answer the letter just yet and to make him understand that there are important, but secret, reasons which impose the need for delay.”
      Moreover, I have noticed that our friend, who until now had been greatly irritated by the Grand Pensionary, has rather softened his attitude toward him.
      I had the honor of receiving the interesting papers that Mr. Lee favored me with under the date of 22 October. After communicating their content to certain people here, I sent a copy to the printer of the Gazette at Leyden so that he can correct in his supplement, or in the following issue, the inaccuracies contributed by his other correspondents on the same subjects in today’s paper. I recommend myself to his good remembrance and friendship and request a continuation of these favors, and am with great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
      
       P.S. I was about to close when I received a Dutch book of 180 pages in octavo. Fresh from the press, it is advertised publicly as being on sale at all the bookstores of the Republic under the title: Examen de la Conduite de la Grande-Bretagne à l’égard de la Hottande, depuis l’origine de la République jusqua’à ce jour; Par un Hollandois bien intentionné; Pour servir à faire connoître le Caractere des Anglois dans leur conduite envers les Américains. This piece is well done and, as one might expect, is very violent against the English. What I had published is mildness itself by comparison. Certainly it will greatly embarrass the English party and is well suited to arouse this nation even more against England. All this should help you gauge the degree to which the ferment increases in this country, as well as the conduct that should be followed to take advantage of it.
      
     